Citation Nr: 0804597	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder tendonitis and bursitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee tricompartmental degenerative joint 
disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee tricompartmental degenerative joint 
disease.

4.  Entitlement to an initial evaluation in excess of 20 
percent for cervical mechanical strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, granted service 
connection for a cervical spine disability and assigned a 20 
percent evaluation.  It also granted service connection for a 
left shoulder disability and assigned a 20 percent 
evaluation.  The RO, in the same decision, also granted 
service connection for right and left knee tricompartmental 
degenerative joint disease and assigned a 20 percent 
evaluation respectively.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The record reflects that the veteran had perfected an appeal 
as to the issue of entitlement to an initial evaluation in 
excess of 20 percent for a service-connected right shoulder 
disability.  However, in a statement received on March 27, 
2006, the veteran indicated that he wished to withdraw the 
issue and that he was satisfied with his present rating.  
Thus, because there remain no allegations of errors of fact 
or law for appellate consideration, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Additionally, a rating decision dated in July 2004 denied 
service connection for a sleep disorder, to include sleep 
apnea.  The veteran timely provided notice of disagreement 
with that determination.  By a rating decision dated in 
December 2004, the RO denied entitlement to service 
connection for sleep apnea claimed as secondary to service-
connected post-traumatic stress disorder.  The veteran also 
provided timely notice of disagreement with that 
determination.  Statements of the case were issued in April 
2005 as to each issue.  However, the veteran did not complete 
an appeal of these issues by filing a timely substantive 
appeal.  As such, they are not for appellate consideration.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that, throughout the rating period on appeal, the veteran's 
left shoulder disability has been manifested by pain, 
fatigue, and weakness, with left arm motion limited to no 
less than 95 degrees from the side of his body.

2.  The competent evidence of record demonstrates that, 
throughout the rating period on appeal, the veteran's 
service-connected right knee tricompartmental degenerative 
joint disease has been manifested by pain, with leg flexion 
limited to no less than 130 degrees, no limitation of leg 
extension, and without evidence of instability.

3.  The competent clinical evidence of record demonstrates 
that, prior to October 7, 2005, the veteran's left knee 
tricompartmental degenerative joint disease was manifested by 
pain with leg flexion limited to no less than 120 degrees and 
no limitation of leg extension, and without evidence of 
instability.

5.  The competent clinical evidence of record demonstrates 
that, from October 7, 2005, the veteran's left knee 
tricompartmental degenerative joint disease is manifested by 
pain with leg flexion limited to no less than 100 degrees, 
leg extension limited to no worse than 30 degrees, and 
without evidence of instability.

6.  The competent evidence of record demonstrates that the 
veteran's cervical mechanical strain is manifested by 
complaints of pain with limitation of motion, with no 
objective neurologic deficit.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for left (minor) shoulder tendonitis and bursitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, 5201 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee tricompartmental degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155, 5107 ( West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007)

3.  Prior to October 7, 2005, the criteria for an initial 
evaluation in excess of 10 percent rating for left knee 
tricompartmental degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).

4.  From October 7, 2005, the criteria for an evaluation of 
40 percent, but no higher, for left knee tricompartmental 
degenerative joint disease have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2007).

5.  The criteria for an initial evaluation in excess of 20 
percent for cervical mechanical strain have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R §§  4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a; Diagnostic Code 5237 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's increased rating claims, 
because the April 2005 rating decision granted the veteran's 
claims of entitlement to service connection for a cervical 
spine disability, a left shoulder disability, and bilateral 
knee disabilities, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to the April 
2005 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The September 2005 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for the 
disabilities on appeal, and included a description of the 
rating formulas under those diagnostic codes.  Thus, the 
appellant has been informed of what was needed to achieve 
higher schedular ratings.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve higher evaluations for the service-connected 
disabilities on appeal. 

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007);  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

1.  Left Shoulder

The veteran asserts that an evaluation in excess of 20 
percent is warranted for his service-connected left shoulder 
disability.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from February 26, 2004.

Under the criteria set forth in 38 U.S.C.A. § 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5202, and 5203, the next 
higher evaluation for the left minor shoulder disability at 
issue is 30 percent.  Such is assigned when there is 
ankylosis of the scapulohumeral articulation, intermediate 
between favorable and unfavorable (Diagnostic Code 5200), or 
limitation of motion of the arm to 25 degrees from the side 
(Diagnostic Code 5201).  Fibrous union of the minor extremity 
humerus warrants a 40 percent rating under Diagnostic Code 
5202.  A 20 percent evaluation is the maximum schedular 
evaluation assignable under Diagnostic Code 5203.

In this case, the evidence of record does not show that the 
veteran, who is right hand dominant, has left shoulder 
ankylosis.  Therefore, a higher, 30 percent rating, is not 
warranted under Diagnostic Code 5200.

The evidence of record also does not show that the veteran's 
left arm is limited in motion to 25 degrees from his side.  
In this regard, on examination in June 2004, the veteran 
could forward flex to 85 degrees and could abduct to 70 
degrees.  Similarly, on examination in October 2005, the 
veteran could forward flex to 110 degrees and abduct to 95 
degrees.  Therefore, a 30 percent evaluation is not warranted 
under Diagnostic Code 5201.

The record also does not document findings of fibrous union 
of the minor extremity humerus, so as to warrant a 40 percent 
evaluation under Diagnostic Code 5202.  Further, the record 
also does not document findings that approximate nonunion of 
the scapula and clavicle with loose movement or dislocation 
such to provide a basis for a disability evaluation under 
Diagnostic Code 5203.  Further, even if the veteran had 
symptoms that met the criteria of Diagnostic Code 5203, the 
veteran already receives the highest disability rating, 20 
percent, available under this Diagnostic Code.  Separate 
disability ratings under Diagnostic Codes 5203 and 5201 would 
be inappropriate. Although the criteria for Diagnostic Code 
5203 do not include limitation of motion of the left arm, the 
diagnostic code does provide that rating limitation of 
function of the contiguous joint is an alternate method to 
rate a disability under that diagnostic code.  Because 
limitation of motion is provided as an alternate method of 
evaluating a disability rather than an additional 
consideration, a separate rating under Diagnostic Code 5201 
would clearly violate 38 C.F.R. § 4.14, which prohibits 
"pyramiding," or compensating a veteran twice for the same 
symptomatology.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

The Board notes that the June 2004 and October 2005 
examinations establish that the veteran experienced some 
pain, weakness, and fatigue on motion.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§ § 4.4and 4.45 and Deluca v. Brown, 8 Vet. App. 202 (1995), 
the Board finds that a 20 percent evaluation under Diagnostic 
Codes 5201 more nearly contemplates the demonstrated painful 
motion, weakness, and associated functional loss.  Further, 
although pain causes additional limitation of motion, the 
competent evidence of record does not demonstrate that such 
additional functional impairment is comparable to the 
criteria for a rating in excess of 20 percent under any 
applicable Diagnostic Code based on limitation of motion.

Thus, in light of the above findings, the Board concludes 
that the veteran's symptomology more nearly approximates the 
currently assigned 20 percent evaluation.  Accordingly, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's service-
connected left shoulder disability.

2.  Right Knee	

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected right knee 
disability.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from February 26, 2004.

The veteran's service-connected right knee arthritis is 
currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (arthritis due to trauma) 
(2007).  Traumatic arthritis is rated analogous to 
degenerative arthritis that is rated based on limitation of 
motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 
(2007).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
For the purpose of rating disability from arthritis, the knee 
is a major joint.  38 C.F.R. § 4.45 (2007).
Because the evidence of record demonstrates that the veteran 
has degenerative arthritis established by X-ray examination 
in June 2004, and experiences limitation of motion, 
Diagnostic Codes 5260 and 5261 are for consideration.  

Diagnostic Code 5260 pertains to limitation of leg flexion.  
Under this Code, a 10 percent evaluation is warranted for leg 
flexion that is limited to 45 degrees.  In order to achieve a 
20 percent evaluation under this Code, the evidence must 
demonstrate leg flexion that is limited to 30 degrees.  A 30 
percent rating applies where leg flexion is limited to 15 
degrees.  

In this case, the record reflects that on VA examination in 
June 2004, the veteran could flex his right knee to 120 
degrees.  Similarly, on VA examination in October 2005, the 
veteran could flex his right knee to 130 degrees.  Such 
findings, which are well in excess of the criteria for even a 
noncompensable evaluation, do not correspond to a higher 20 
percent evaluation under DC 5260, which contemplates flexion 
limited to 30 degrees.  Therefore, an evaluation in excess of 
10 percent is not warranted under this diagnostic code.

Diagnostic Code 5261 concerns limitation of extension of the 
leg.  Under this code, a noncompensable evaluation is 
assigned where leg extension is limited to 5 degrees.  A 10 
percent rating is warranted where leg extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where leg 
extension is limited to 15 degrees.   

The record reflects that on VA examination in June 2004, the 
veteran could completely extend his right knee.  Similarly, 
on VA examination in October 2005, the veteran's right knee 
extension was shown to be full (zero degrees).  Such findings 
correspond to the criteria for a noncompensable evaluation.  
Therefore, the Board concludes that the veteran is not 
entitled to a higher evaluation under Diagnostic Code 5261.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  However, the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain, fatigue, and weakness.  The Board 
recognizes that examiners have acknowledged and confirmed 
that the veteran experiences such symptomology. The Board 
finds, however, that the above indicated additional 
functional impairment due to pain, including on use, is 
already contemplated in the current 10 percent disability 
evaluation assigned.  The record reflects that despite 
demonstration of noncompensable limitation of motion on 
objective range of motion evaluation, a 10 percent evaluation 
has been assigned under Diagnostic Code 5010 as the right 
knee is a major joint.  Thus, he has already been compensated 
for painful motion and associated functional loss.  38 C.F.R. 
§§ 4.40, 4.45 (2006); De Luca, supra.  Further, there has 
been no demonstration by competent clinical evidence of 
record that the additional functional impairment due to pain, 
fatigue, and weakness, stiffness, including on use, is 
comparable to the criteria for a rating in excess of 10 
percent under Diagnostic Code 5260, or compensable rating 
under Diagnostic Code 5261, based on limitation of motion.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate in this case. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

However, the evidence of record does not demonstrate that the 
veteran has experienced subluxation or lateral instability in 
his right knee at any time during this period.  In fact, on 
VA examinations in June 2004, the examiner reported that the 
veteran had negative Lachman's and McMurray's tests.  
Similarly, on VA examination in October 2005, the examiner 
reported that no ligamentous laxity was noted.  Therefore, 
the Board finds that a separate compensable rating pursuant 
to 38 U.S.C.A. § 4.71a, Diagnostic Code 5257 (2007) (for 
recurrent subluxation or lateral instability) is also not 
warranted.

Thus, in light of the above findings, the Board concludes 
that the veteran's symptomology more nearly approximates the 
currently assigned 10 percent evaluation.  Accordingly, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's service-
connected right knee disability.

3.  Left Knee

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected left knee 
disability.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from February 26, 2004.

The veteran's service-connected left knee arthritis is 
currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (arthritis due to trauma) 
(2007).  Traumatic arthritis is rated analogous to 
degenerative arthritis that is rated based on limitation of 
motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 
(2007).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
For the purpose of rating disability from arthritis, the knee 
is a major joint.  38 C.F.R. § 4.45 (2007).

In this case, the record reflects that the knee is the only 
joint involved in the veteran's service-connected left knee 
disability.  Therefore, an increased, 20 percent evaluation 
is not warranted under Diagnostic Code 5003 under the 
criteria based on the involvement of two or more major or 
minor joints or joint groups.
Because the evidence of record demonstrates that the veteran 
has degenerative arthritis established by X-ray examination 
in June 2004, and experiences limitation of motion, 
Diagnostic Codes 5260 and 5261 are for consideration.  

Diagnostic Code 5260 pertains to limitation of leg flexion.  
Under this Code, a 10 percent evaluation is warranted for leg 
flexion that is limited to 45 degrees.  In order to achieve a 
20 percent evaluation under this Code, the evidence must 
demonstrate leg flexion that is limited to 30 degrees.  A 30 
percent rating applies where flexion is limited to 15 
degrees. 

In this case, the record reflects that on VA examination in 
June 2004, the veteran could flex his left knee to 120 
degrees.  Similarly, on VA examination in October 2005, the 
veteran could flex his left knee to 100 degrees.  Such 
findings, which are well in excess of the criteria for even a 
noncompensable evaluation, do not correspond to a higher 20 
percent evaluation under DC 5260, which contemplates leg 
flexion limited to 30 degrees.  Therefore, an evaluation in 
excess of 10 percent is not warranted under this diagnostic 
code.

Diagnostic Code 5261 pertains to limitation of extension of 
the leg.  Under this Code, a 10 percent evaluation is 
warranted for leg extension that is limited to 10 degrees.  
In order to achieve a 20 percent evaluation, the evidence of 
record must demonstrate extension that is limited to 15 
degrees.  A 30 percent evaluation is warranted for extension 
limited to 20 degrees.  In order to achieve a 40 percent 
evaluation, the evidence of record must demonstrate extension 
that is limited to 30 degrees. A 50 percent evaluation is 
warranted when the evidence of record demonstrates extension 
limited to 45 degrees.

In this case, the record reflects that on VA examination in 
June 2004, the veteran's right knee extension was shown to be 
full (zero degrees).  However, on VA examination on October 
7, 2005, the veteran's left leg extension was shown to be 
limited to 30 degrees.  As such, the Board finds that a 40 
percent evaluation is warranted under Diagnostic Code 5261, 
effective October 7, 2005. The veteran is not entitled to an 
evaluation in excess of 40 percent as there is no evidence 
that the veteran's left knee extension is limited to 45 
degrees.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain, weakness, and fatigue, which has been 
acknowledged and confirmed by examiners.  However, the Board 
finds that the above indicated additional functional 
impairment due to pain, including on use, is already 
contemplated in the currently assigned evaluations.  Further, 
there has been no demonstration by competent clinical 
evidence of record that the additional functional impairment 
due to pain, including on use, is comparable to the criteria 
for a higher evaluation under any applicable Diagnostic Code 
based on limitation of motion.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  However, the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the left knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

In the present case, as discussed above, the medical evidence 
of record demonstrates that the veteran is entitled to a 40 
percent evaluation for his limitation of left knee extension, 
from October 7, 2005, and a noncompensable evaluation for his 
limitation of left knee flexion.  Thus, because the evidence 
of record demonstrates that the veteran experiences only a 
compensable level of limitation of extension, the Board finds 
that the assignment of separate evaluations for limitation of 
flexion and extension of the left knee is not appropriate in 
this case. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VA General 
Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion 
provides that a claimant who has arthritis and instability of 
the knee may, in some circumstances, be rated separately 
under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-
98.  

However, the evidence of record does not demonstrate that the 
veteran has experienced subluxation or lateral instability in 
his right knee at any time during the rating period.  In 
fact, on VA examination in June 2004, the examiner reported 
that the veteran had negative Lachman's and McMurray's tests.  
No left knee instability was noted on VA examination in 
October 2005.  Therefore, the Board finds that a separate 
compensable rating pursuant to 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5257 (2007) (for recurrent subluxation or 
lateral instability) is also not warranted.

Therefore, in light of the clinical findings of record, the 
Board concludes that prior to October 7, 2005, the veteran's 
left knee symptomology more nearly approximates the currently 
assigned 10 percent evaluation.  However, the Board finds 
that from October 7, 2005, the veteran's left knee 
symptomology more nearly approximates the criteria for a 
higher, 40 percent evaluation.  The Board finds that such 
evaluation will adequately compensate the veteran for any 
limitation of motion, pain, and /or functional loss he may 
experience when using his left knee.  The Board has resolved 
all reasonable doubt in the veteran's favor and has 
considered whether a higher evaluation can be granted under 
other potentially applicable diagnostic codes.  However, the 
preponderance of the evidence is against assignment of a 
higher evaluation.

4.  Cervical spine

The veteran asserts that an evaluation in excess of 20 
percent is warranted for his service-connected cervical spine 
disability.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from February 26, 2004.

The veteran's service-connected cervical spine disability has 
been rated under 38 C.F.R. § 4.71, Diagnostic Code 5237 
(pertaining to lumbosacral or cervical strain) (2007).  

Under the General Rating Formula for spinal disabilities, a 
20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine is not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is assigned where there is 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71, 
Diagnostic Code 5237 for cervical strain; Diagnostic Code 
5238 for spinal stenosis; and Diagnostic Code 5243 for 
intervertebral disc syndrome (2007).

In this case, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
orthopedic manifestations of the service-connected cervical 
spine disability, throughout the rating period on appeal, 
based on the general rating formula for disease or injury of 
the spine.  In this regard, on VA examination in June 2004, 
the examiner reported that the veteran could forward flex his 
neck to 25 degrees, laterally flex his neck to 20 degrees in 
both directions, and could laterally rotate his neck to 35 
degrees in both degrees.  Likewise, on VA examination in 
March 2006, the examiner reported that the veteran had the 
following ranges of motion in his cervical spine:  flexion to 
30 degrees (with pain at 20 degrees), extension to 30 degrees 
(with pain at 20 degrees), bilateral lateral flexion to 25 
degrees (with pain at 20 degrees), and bilateral lateral 
rotation to 35 degrees (with pain at 25 degrees).  The 
examiner also reported that the veteran did not have any 
cervical spine ankylosis.

Based on these clinical findings, which do not reflect 
forward flexion of the veteran's cervical spine that is 15 
degrees or less or favorable ankylosis of the entire cervical 
spine, the Board finds that an evaluation in excess of 20 
percent is not warranted under the General Rating Formula for 
spinal disabilities. 
However, as explained before, the musculoskeletal nature of 
the disability requires consideration of additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the June 2004 VA examiner reported that the veteran 
experienced mild to moderate pain , mild weakness, and mild 
fatigability, but that his range of motion did not decrease.  
However, the examiner from the veteran's October 2005 VA 
examination reported that the veteran experienced additional 
limitation of motion due to pain.    He specifically reported 
that following ranges of motion of the veteran's cervical 
spine on repetitive use:  flexion and extension to 25 
degrees, bilateral lateral flexion to 20 degrees, bilateral 
lateral rotation to 30 degrees.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Board finds that the reported additional limitation of 
motion due to pain is not comparable to forward flexion of 
the cervical spine 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  Therefore, based on the 
analysis of those criteria set forth above, the veteran 
remains entitled to no more than a 20 percent evaluation for 
his service-connected cervical mechanical strain.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  However, in this case, the record does not 
demonstrate any objective neurological abnormality due to the 
cervical spine disability at any time during the rating 
period on appeal.  In this regard, the Board acknowledges 
that the March 2006 VA examiner reported that on motor 
examination, the veteran scored a 5 (active movement against 
full resistance) on left and right elbow flexion and 
extension, wrist flexion and extension, finger abduction, and 
thumb opposition.  Likewise, on sensory examination, the 
veteran scored a 2 (normal) on pinprick, light touch, and 
position sense testing on both the left and right upper 
extremity.  Therefore, because the objective clinical 
evidence of record does not reflect that the veteran has 
objective compensable neurologic impairment or abnormalities, 
the Board concludes that the veteran is not entitled to a 
separate evaluation based on neurological manifestations of 
his service-connected cervical spine disability.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

In conclusion, for all of the foregoing reasons, the Board 
finds that the 20 percent evaluation in effect for the 
veteran's cervical mechanical strain is appropriate and a 
higher evaluation is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected left shoulder tendonitis and bursitis 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right knee tricompartmental 
degenerative joint disease is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left knee tricompartmental degenerative 
joint disease prior to October 7, 2005, is denied.

Entitlement to an evaluation of 40 percent, but not higher, 
for service-connected left knee tricompartmental degenerative 
joint disease from  October 7, 2005, is granted, subject to 
the applicable law governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for cervical mechanical strain is denied. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


